Citation Nr: 1332697	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In pertinent part of the May 2007 decision, the RO denied the Veteran's petition to reopen his previously denied claims of service connection for bilateral hearing loss, tinnitus, and dermatitis. 

In an August 2011 Decision, the Board denied the reopening of the Veteran's claim for service connection for bilateral hearing loss. Therefore, that issue is no longer in appellate status. In the same document, the Board granted reopening of the claims for service connection for tinnitus and a skin disorder, and remanded the reopened claims to the Appeals Management Center (AMC) for development. 

In a July 2012 rating decision, the AMC granted service connection for tinnitus. As the July 2012 rating decision fully granted the Veteran's claim, the issue of service connection for tinnitus is no longer in appellate status and is not before the Board. 

In July 2013, the Board received additional evidence, in the form of records from the Social Security Administration (SSA). In October 2013, the Veteran's representative submitted a written waiver of Agency of Original Jurisdiction (AOJ) review of this evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to adjudication of the claim on appeal, additional development is necessary. The Veteran states that he developed a skin disorder related to herbicide exposure during service. In support of his claim, the Veteran has presented lay evidence from himself, his friends, and his wife indicating that the Veteran experienced skin disorder symptomatology on his arms, resembling acne, immediately after service. The Veteran contends that this skin disorder was possibly chloracne. The Veteran also indicates that he experienced in-service "jungle rot" symptomatology during service which he treated himself in his position as a medic. The Veteran implies that a current skin disorder might be related to his in-service symptomatology. 

Service connection may be granted for chloracne or porphyria cutanea tarda if the disorder is manifested to a compensable (10 percent) degree within 12 months of exposure to herbicides. VA may also grant service connection for any disorder that is manifested during the pendency of the Veteran's appeal. In a March 2007 private treatment record, a private examiner noted that the Veteran had dry red skin over his right lower extremity, with an area of induration over the mid-posterior calf. All other skin examinations, to include a September 2011 VA medical examination, indicated that the Veteran's skin was normal. 

In the September 2011 VA medical examination report, the Veteran reported experiencing "jungle rot" during service which he treated himself as he was trained as a service medic. The Veteran also indicated having experienced chronic skin disorder symptomatology since his 1970 service discharge until the disorder "resolved approximately five years ago." The Veteran denied experiencing active skin disorder symptomatology, but wanted the disorder to be service connected if it were to ever recur. Upon examination, the VA examiner noted finding no skin disorder symptomatology. 

After an interview with the Veteran, a physical examination, and a review of the claims file, the September 2011 VA examiner indicated that it was less likely than not that the Veteran's claimed skin disorder was related to service, to include in-service exposure to herbicides. In explaining these findings, the September 2011 VA examiner analyzed a July 1974 VA treatment record in which a VA examiner diagnosed dermatitis, reportedly existing since the Veteran's discharge from service. The September 2011 VA examiner indicated that "dermatitis" was a nonspecific descriptive diagnosis and, therefore, he could not discern whether the Veteran experienced symptoms of chloracne, a chronic fungal infection, or contact dermatitis. In summation, the VA examiner indicated that he could not tell what type of dermatitis the Veteran experienced in 1974 as it had now resolved and was not specified at the time. In summation, the VA examiner indicated that he could not tell what type of dermatitis the Veteran experienced in 1974 as it had now resolved and was not specified at the time. The VA examiner also stated that he could not link the diagnosis of any skin disorder to within 12 months of exposure to herbicides as would be necessary for a grant of service connection for chloracne due to herbicide exposure.

The September 2011 VA examiner opined that the Veteran's claimed skin disorder, to include claimed chloracne, was not related to service due, in large part, to the vagueness of the July 1974 "dermatitis" diagnosis. In writing his opinion, the September 2011 VA examiner failed to note that, in an earlier October 1973 service treatment record, also of record, a private examiner specifically diagnosed the Veteran as having dyshidrosis, acne vulgaris with scar formation, and localized neurodermatitis.. As the September 2011 VA examiner did not address these specific skin disorder diagnoses in formulating the opinion, the Board finds that the September 2011 VA examiner's opinion is inadequate and another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical (skin disorders) examination to assist in ascertaining the nature and etiology of the skin disorder. The relevant evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination. 

Due to the Veteran's service in Vietnam, the VA examiner is advised that the Veteran is presumed to have been exposed to herbicides, with the last such exposure occurring on the date of the Veteran's departure from Vietnam in early May 1970. In reviewing the claims file, the VA examiner should note any treatment records indicating treatment for a skin disorder. The VA examiner should note the October 1973 private treatment record, diagnosing dishydrosis, acne vulgaris with scar formation, and localized neurodermatitis, and the July 1974 VA treatment record, diagnosing dermatitis. The VA examiner should also note the lay evidence indicating in-service "jungle rot" and skin disorder symptomatology following service. The VA examiner should also note the September 2011 VA medical examination report.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner should list all skin disorder diagnoses and offer the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran experienced chloracne or porphyria cutanea tarda manifested to a compensable (10 percent) degree within 12 months of exposure to herbicides (last exposure occurring in May 1970)?

b. Is it at least as likely as not (50 percent or greater probability) that a current skin disorder is related to the Veteran's service or any incident of service, to include in-service exposure to herbicides?

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.

All findings should be described in detail and all necessary diagnostic testing performed.

2. When the development requested has been completed, this case should again be reviewed on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


